Citation Nr: 1450232	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-01 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for service-connected hemorrhoids. 

2.  Entitlement to a compensable rating for service-connected left ear hearing loss. 

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected anxiety disorder not otherwise specified. 

4.  Entitlement to service connection for right ear hearing loss. 

5.  Whether new and material evidence has been presented to reopen a claim for service connection for residuals of a stroke. 

6.  Entitlement to service connection for residuals of a stroke, to include as secondary to service-connected varicose veins of the left leg.   




REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to June 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010, June 2010, and May 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The January 2010 rating decision denied service connection for right ear hearing loss.  In September 2010, the Veteran submitted a private medical opinion regarding right ear hearing loss in response to the rating decision, and his accompanying statement constitutes a timely notice of disagreement as to that issue.  The June 2010 rating decision granted service connection for an anxiety disorder and assigned a 10 percent rating, and denied service connection for residuals of a stroke as secondary to service-connected varicose veins of the left leg.  The May 2011 rating decision denied compensable ratings for service-connected hemorrhoids and left ear hearing loss, and continued the denial of service connection for right ear hearing loss. 

The Veteran's service connection claim for stroke residuals was previously denied in a May 2005 rating decision.  The Veteran was notified of the outcome and did not file a notice of disagreement within one year, nor was any additional evidence pertinent to the claim received within one year of the decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  As a result, the May 2005 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105.  In January 2010, the Veteran submitted an application to reopen his service connection claim for stroke residuals, to include as secondary to service-connected varicose veins.  The RO adjudicated the claim on the merits in June 2010.  However, the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of whether the RO reopened the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the Board has recharacterized the issue as styled on the title page.  

The Board also notes that while additional service department records were received by VA in February 2010, they consisted of performance evaluations from the Veteran's personnel file that did not relate to his service connection claim for stroke residuals.  As such, the receipt of these additional service department records after the rating decision in May 2005 does not vitiate the finality of that decision.  38 C.F.R. 3.156(c)(1)(i).    
   
In April 2014, the Veteran and his wife appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

In a May 2014 statement accompanying the submission of additional evidence, the Veteran waived his right to initial consideration by the Agency of Original Jurisdiction (AOJ).  As such, the Board may review this evidence in the first instance.  38 C.F.R. § 20.1304(c).  In addition, the Board notes that the updated VA treatment records associated with the Veteran's claims file following the January 2012 statement of the case do not relate to the issue herein decided.  As such, a remand for AOJ review of these treatment records is unnecessary.

In an August 2014 rating decision, the RO denied entitlement to individual unemployability.  As the Veteran has not as of yet appealed that decision, and as the evidence does not indicate that he is unemployable by reason of his service-connected disabilities, consideration of that question is not warranted at this time under Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to a compensable rating for service-connected left ear hearing loss, entitlement to an initial disability rating in excess of 10 percent for service-connected anxiety disorder not otherwise specified,  entitlement to service connection for right ear hearing loss, and entitlement to service connection for residuals of a stroke, to include as secondary to service-connected varicose veins of the left leg, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDINGS OF FACT

1.  The Veteran's service-connected hemorrhoids are manifested by occasional episodes of bleeding; they are not shown to be thrombotic or irreducible with excessive redundant tissue evidencing frequent recurrences, and they did not require any hospitalization or emergency room treatment during the period on appeal. 

2.  A May 2005 rating decision declined to reopen the Veteran's claim for service connection for stroke residuals; the Veteran was properly notified of the adverse outcome in a May 2005 letter and did not file a notice of disagreement to appeal the RO's decision.

3.  Evidence received since the May 2005 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's service connection claim for stroke residuals.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for service-connected hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7336 (2013). 

2.  The May 2005 rating decision declining to reopen the Veteran's service connection claim for stroke residuals is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

3.  New and material evidence has been received to reopen the service connection claim for stroke residuals.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Regarding the issue of whether new and material evidence has been presented to reopen a service connection claim for stroke residuals, as the Board reopens the claim but does not reach adjudication on the merits, no discussion of VA's duties to notify and assist is necessary. 

Regarding the Veteran's increased rating claim for hemorrhoids, the notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  These requirements were met through a December 2010 letter. 

The Board also finds that there has been compliance with VA's duty to assist.  The record in this case includes VA treatment records, private treatment records, a VA examination report, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow it to adjudicate the appeal, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional relevant evidence has been identified by the Veteran. 

The Veteran was afforded a pertinent VA examination in February 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examiner was provided with an accurate medical history, the Veteran's history and complaints were recorded, and the examination report set forth detailed findings.  As such, the Board finds that the examination is adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In April 2014, the Veteran was afforded a hearing before the undersigned VLJ in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the VLJ noted the elements of the increased rating claim, asked questions regarding the Veteran's current symptoms and treatment for hemorrhoids, and sought to identify any development that might help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As VA's duties to notify and assist have been met regarding the increased rating claim for hemorrhoids, there is no prejudice to the Veteran in adjudicating this portion of the appeal.

New and Material Evidence - Stroke Residuals

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran seeks to reopen his service connection claim for stroke residuals.  The evidence previously considered at the time of the prior, May 2005 rating decision included service treatment records and VA treatment records. 

Evidence pertaining to the Veteran's claimed stroke residuals since the last final (i.e. May 2005) rating decision includes additional VA treatment records, lay evidence, private treatment records, as well as an August 2010 private consultation report that related the Veteran's varicose veins to a propensity for clot formation, which he in turn related to the Veteran's stroke.  Also of record are various online articles submitted by the Veteran. 

The additional evidence, including the August 2010 medical opinion, private treatment records, online articles, lay evidence, and updated VA records, were not previously considered and relate to an unestablished fact necessary to prove the claim.  As such, the evidence is both new and material, and the Board finds that the reopening of the claim is warranted. 

Compensable Rating - Hemorrhoids

Disability ratings are determined by applying the rating criteria set forth in VA's schedule for rating disabilities and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is assigned.  Id.  The Board has also considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Under 38 C.F.R. § 4.114, which is the rating schedule that pertains to the digestive system, Diagnostic Code 7336 specifically pertains to hemorrhoids, external or internal, and provides for the following: a noncompensable rating is warranted for hemorrhoids that are mild or moderate; a 10 percent rating is warranted for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; and a 20 percent rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  A 20 percent rating is the highest schedular rating available for hemorrhoids.

The Veteran currently receives a noncompensable rating for his service-connected hemorrhoids.  Neither VA treatment records nor private treatment records reflect any current treatment for hemorrhoids during the period on appeal.  

An August 2010 private consultation report referenced that the Veteran had experienced hemorrhoids since service with persistent symptoms, but did not provide any description of what those symptoms included, and did not provide any other information regarding this condition.  

In February 2011, the Veteran underwent a VA examination.  The examiner diagnosed recurrent stable internal hemorrhoids.  The Veteran reported that these hemorrhoids occurred twice monthly with non-painful bleeding, associated with occasional constipation.  The examiner noted that the condition had been stable since onset and that there was no history of thrombosis.  On physical examination, no hemorrhoids were present.  The examiner noted that the Veteran's hemorrhoids had no significant effects on usual occupation, and no effects on usual daily activities.    

During the Veteran's April 2014 Board hearing, he testified as to previously experiencing occasional severe bleeding from hemorrhoids that necessitated emergency room treatment.  However, the Veteran clarified that the last time this occurred was in 2007 or 2008, prior to the period currently on appeal, and that his hemorrhoids condition comes and goes.  His wife testified as to an episode of severe bleeding when the Veteran first returned home from Vietnam, but she did not describe any recent episodes.   

After reviewing the evidence, the Board finds that a compensable rating is not warranted.  No hemorrhoids were found to be present on physical examination in February 2011.  At that time, the Veteran reported that his hemorrhoids occurred twice monthly with non-painful bleeding, associated with occasional constipation.  The examiner characterized the condition as stable since onset, and found no effect on usual daily activities.  While the Veteran and his wife described previous episodes of severe bleeding that required emergency room treatment, these episodes occurred prior to the period on appeal.  The Veteran characterized the hemorrhoids as occasional rather than continuous.  There is no evidence of record showing that the hemorrhoids were thrombotic or irreducible, or with excessive redundant tissue evidencing frequent recurrences.  As such would be required for application of the next higher (i.e. 10 percent) rating and is not shown here, a compensable rating is not warranted.  And because the VA examiner found that this condition had remained stable since onset, with no other evidence of record to contradict that finding, staged ratings are not warranted in this case.         

The Board has further considered whether the increased rating claim warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.

The record shows that the Veteran's hemorrhoids occur approximately twice monthly with non-painful bleeding associated with occasional constipation, with no hemorrhoids present on examination and no related emergency room treatment during the appellate period.  After comparing the manifestations of the Veteran's disability to the schedular criteria, the Board finds that the level of disability resulting from the Veteran's hemorrhoids is addressed by the broad criteria found in the rating schedule, which also contemplates manifestations that are more severe than what the Veteran has demonstrated.  Thus, the schedular criteria are adequate, and referral for consideration of extraschedular rating is not necessary.


ORDER

New and material evidence having been received, the claim for service connection for stroke residuals is reopened and, to this extent only, the appeal is granted.

A compensable rating for service-connected hemorrhoids is denied.


REMAND

During the April 2014 Board hearing, the Veteran reported a worsening of symptoms relating to his psychiatric disorder since his last VA examination in June 2010, and his wife testified to a worsening of the Veteran's hearing loss since his last audiologic examination in February 2011.  As the Veteran's most recent VA examinations addressing these disabilities were conducted more than three years ago and the Veteran has reported a worsening of symptoms since that time, the Board must remand these issues in order to afford the Veteran contemporaneous VA examinations to assess the current nature, extent and severity of his psychiatric disorder and left ear hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43, 186 (1995).

Regarding the issue of service connection for right ear hearing loss, the claim was most recently denied on the basis that no current right ear hearing loss disability, as defined by VA regulations, was shown.  See 38 C.F.R. § 3.385 (2013).  However, as the Veteran's wife testified that his hearing loss had worsened in both ears over the past few years, a new VA examination is needed to determine whether the Veteran has any current hearing loss in his right ear as defined by VA regulation.  This is especially important given that the Veteran submitted two private medical opinions from October 2009 (Dr. R.D.) and August 2010 (Dr. P.Y.) relating the Veteran's current hearing loss to noise exposure in service.  These medical opinions did not provide a rationale for their conclusions.  On remand, if a right ear hearing loss disability is present on examination, the examiner should provide an opinion, supported by a full explanation, as to whether it is at least as likely as not related to any in-service noise exposure.  

Finally, regarding the Veteran's service connection claim for residuals of a stroke, the Board notes that a VA examiner opined in April 2010 that the Veteran's stroke was not caused by his service-connected varicose veins of the left leg.  However, the examiner did not address whether the Veteran's stroke residuals were aggravated by his varicose veins.  

The Court has held that a secondary service connection claim encompasses both direct causation as well as aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) ("[W]hen aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.")  In Allen, the Court held that the phrases "caused by" and "related to" did not address the aggravation aspect of secondary service connection.  More recently, the Court applied this holding when it concluded that a VA medical opinion regarding secondary service connection was inadequate because it only addressed causation and not aggravation, and found that the Board's determination to the contrary was clearly erroneous.  El-Amin v. Shinseki, 26 Vet. App. 136, 139-140 (2013).  

Because the VA examiner did not address whether the Veteran's stroke residuals were aggravated by his varicose veins, such must be accomplished on remand.  In addition, the Veteran has contended that his varicose veins caused his hypertension, and that his hypertension in turn caused his stroke.  The Veteran also submitted an August 2010 opinion by a private medical consultant that related the Veteran's varicose veins to a propensity for clot formation, which he in turn related to the Veteran's stroke.  However, this medical consultant did not provide any explanation to justify his conclusion.  On remand, the VA examiner should clarify whether it is at least as likely as not that the Veteran's varicose veins caused or aggravated his hypertension and/or his propensity for clot formation, and if so, then whether it is at least as likely as not that the Veteran's hypertension and/or propensity for clot formation caused or aggravated his stroke residuals.

Finally, given that two of the Veteran's increased rating claims are being remanded to determine the current nature and severity of the service-connected disabilities, the Veteran's ongoing VA treatment records should be associated with the Veteran's claims file.  The Veteran should be provided the opportunity to submit any additional lay evidence and/or any outstanding pertinent private treatment records.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain any of the Veteran's outstanding relevant VA treatment records dated since 2011, and associate them, physically or electronically, with the Veteran's claims file. 

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of, and/or were contemporaneously informed of, the symptoms showing the extent and severity of his anxiety disorder and his hearing loss.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Provide the Veteran an opportunity to submit any outstanding private treatment records pertaining to his anxiety disorder, hearing loss, and/or stroke residuals.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

4.  Forward the Veteran's claims file to the VA examiner who provided the April 2010 VA medical opinion (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum opinion to the examination report regarding the Veteran's stroke residuals.  The addendum opinion should reflect review of the claims file.

The VA examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's stroke residuals were aggravated by a service-connected disability, to include varicose veins.  

If the VA examiner finds that the Veteran's stroke residuals were aggravated (permanently worsened) by a service-connected disability, the examiner should indicate the degree of disability over and above the degree of disability that would exist without the aggravation caused by the service-connected disability.  If stroke residuals were not aggravated by a service-connected disability, the VA examiner should so state.  

To address all the Veteran's contentions, the VA examiner should also provide an opinion as to whether the Veteran's service-connected varicose veins caused or aggravated his nonservice-connected hypertension and/or any propensity for clot formation, and if so, whether it is at least as likely as not that his hypertension and/or any propensity for clot formation in turn caused or aggravated his stroke residuals. 

An explanation for all opinions expressed should be provided. 

5.  Schedule the Veteran for a VA examination to determine the nature, extent and severity of his service-connected psychiatric disorder and the impact of this disorder on his social and occupational functioning. 

The claims file should be provided to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported in detail. 

6.  Schedule the Veteran for a VA audiologic examination by an appropriate professional.  The examiner should determine the current severity of his service-connected left ear hearing loss, and, if the Veteran is found to have a hearing loss disability in his right ear, provide an opinion as to whether it is at least as likely as not that the Veteran's right ear hearing loss is related to service.  The claims file should be reviewed by the examiner in conjunction with the examination.  Any indicated audiologic studies should be performed and the results should be reported in detail.   

Regarding the current severity of hearing loss, in addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability, as well as the impact of such on the Veteran's employability.  The examiner should also address whether, and to what extent, the Veteran's hearing loss decreases his ability to communicate effectively with other people.  In addressing the functional effects of the Veteran's hearing loss on his occupational functioning generally, the examiner should consider the Veteran's employment history, educational background, and day-to-day functioning in relation to his bilateral hearing loss. 

Regarding the question of whether any current right ear hearing loss disability is related to service, the examiner is asked to comment on the two private medical opinions from October 2009 (Dr. Ryan Duncan) and August 2010 (Dr. Paul Yocom) that related the Veteran's current hearing loss to noise exposure in service.

7.  Then, readjudicate the appeal.  If any benefit sought remains denied or is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and allow an appropriate period of time for response before returning the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


